Case: 4:19-cr-00469-HEA-SPM Doc. #: 5 Filed: 06/20/19 Page: 1 of 2 PageID #: 9
                                                                                                 !F~ILIE!Dl
                             IN THE UNITED STATES DISTRICT COURT
                                                                                           JUN 2 0 2019
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION                                   UT.S. DISTRICT COURT
                                                                                        EAS ERN DISTRICT OF MO
                                                                                                ST. LOUIS

UNITED STATES OF AMERICA,                               )
                                                        )
                Plaintiff,                              )
                                                        )
       vs.                                              )    ~~~~~~~~~~

                                                        )
RICARDO RUSAN,                                          )        4:19CR00469 BEA/SPM
                                                        )
                Defendant.                              )


                          MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,
                                                             I
United States Attorney for the Eastern District of Missouri, and Edward L. Dowd, III, Assistant

United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

Section 3141, et seq.

       As and for its grounds', the United States of America states as follows:

             1. Defendant is charged with two counts of Bank Robbery, in violation of Title 18,

                United States Code, Section 2113(a).

             2. Pursuant to Title 18, United States Code, Section 3142(g),

                     L    the weight of the evidence is against defendant;

                    ii. defendant robbed two separate banks in this case on two separate occasions,

                          by wearing a blue mask and dark hoodie, and pointing what appeared to be a

                          firearm at employees;

                   111.   surveillance footage indicates the fear and panic that resulted from

                          defendant's actions;
Case: 4:19-cr-00469-HEA-SPM Doc. #: 5 Filed: 06/20/19 Page: 2 of 2 PageID #: 10

                  1v. defendant has been convicted of a prior Bank Robbery in this district #4:05-

                       CR-0056-ERW for which he was on supervised release at the time of the

                       underlying offense;

                   v. the nature and seriousness of the danger to any person or the community that

                       would be posed by defendant's release warrant defendant's detention pending

                       trial.

       WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                      Is Edward L. Dowd, III
                                                      EDWARD L. DOWD III #61909MO
                                                      ASSISJANTUNITED STATES ATTORNEY
